Title: To James Madison from Daniel Carroll, 13 January 1793
From: Carroll, Daniel
To: Madison, James


My dear Sir,
Jany. 13th. 1793
Your favor of the 11th Ulto. came to hand. Notwithstanding I have hitherto been disappointed in procureing the intelligence requested respecting the Potok. Navigation, I have not desisted in my endeavours & have hopes of success. I have allways considerd the Success of this undertakeing in so important a view in many respects, that my utmost endeavours have been exerted in favor of it, & in some instances not without effect. There has been a delay from what causes I do not know alltogether. The funds being ample, delay in such an interest is self evident folly, indeed the greatest possible extravagance. The Business now appears to wear a much more favourable aspect. The Stock of the Co. is fifty thousand pounds Sterling—in shares of £100 Stg each. Little more than ½ has been expended. The Locks for the Little falls are on hand, & the Directors purpose to enter likewise on those at the Great falls immediately. You will say why not at the Great falls first? It is intended whilst they are compleating to have a small portage from the tail of the Canal to the Bed of the River & from thence to proceed by the Little falls to tide Water &ca. About 50 to 60 hands are now employd in takeing out the Rocks from the Canal of the Little falls, & walling—some of these on Monthly wages others on Contracts, & the Directors contracting for more. Mr. Harbaugh with his Men engagd in getting the Timber for the Locks at the Little falls, & will have a number of Masons employ’d immediately in makeing dry walls there to be ready against the Lock frames are prepard. It is intended that some of the hands engagd or to be engagd shall be employ’d at such places as may be necessary in the River between the two falls in proper season, and as I mention’d preparations for the Locks at the great falls to be enterd on. Applications were made to the Assemblys of Maryland & Virginia to take of[f] the restrictions on Slaves being employd from either State, so that they might be obtaind for public purposes. Maryland granted—Virginia refusd, not from any enmity to those measures, but as I am informd from mismanagement in bringing forward & conducting the business. On the River considerable improvement it is said was done last year by Contract, & a further Contract enterd into with the same person for work to be done to the highest part of the Navigation. Captn. Henry is at work with 27 hands at a place Calld Hauses falls cutting a passage through a small neck of Land that runs into the River. I beleive some other contracts are made on the Poto.—& some small matters done in the Shannadore. Captn. Henry informd me lately that there are abt 50 Boats belonging to the upper Navign for the transportation of produce in the present State of the Navigation.
I observe what you say about the tax on horses. It must certainly be a direct tax—as to the inequallity between N & S. I have not materials to judge by. I suppose yr. debates will afford some. If horses are to be the objects, will it not be impossible to draw the line between those for pleasure, & otherwise. Wou’d not Taxes on Carriages be more simple & equall; but still this is a direct Tax. Of these matters however I am no judge.
I congratulate you on the Success of the French agt Brunswick &ca. in other words of the Cause of Liberty against Despotism. If they seal these successes by exhibiting a magnanimity, wisdom & moderation in their civil institutions yet to be formd, their glory will be crownd, & the benefits to ma[n]kind in general ensur’d.
In What Situation is the M La Fayette? I feel strongly for that most worthy & great Man. I see an extraordinary article in the paper—of a Message from the Senate to yr. House of a letter from some of the Citizens of Thoulouse addressd to Congress denouncing La Fayette. Explain this.
Few things cou’d have given me more pleasure than the information from you respecting my young friend Browse Triste, I participate in the happiness this event occasions among my worthy friends, whom I sincerely congratulate on the occasion, & remain, My Dear Sir, allways & Sincerely Yr most affte friend & Sert
Danl Carroll
